Citation Nr: 1218047	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  03-11 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include minor degenerative disc disease.

2.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder, major depression, and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from March 1978 to April 1979.  The Veteran was discharged honorably under the expeditious discharge program for failure to maintain acceptable standards for retention.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is again required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In its February 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with an additional opportunity to identify his VA and non-VA healthcare providers.  The AOJ was to specifically attempt to obtain medical records from Dr. Phillip Edelstein of Cincinnati Ohio.  In April 2010, the AOJ sent a letter to the Veteran that was substantively compliant with the terms of the Board's remand directive, but the AOJ erroneously sent the letter to a Texas mailing address that has never been associated with the Veteran.  In a July 2010 phone call, the Veteran confirmed to VA that he had never lived in Texas.  VA did not then re-send the April 2010 letter to the Veteran at his correct address.  The Veteran should be provided with all necessary notice on remand.

Additionally, pursuant to the Board's February 2010 Remand, the AMC requested and obtained what appear to be incomplete records from the Social Security Administration (SSA).  The records suggest that the SSA may consider the Veteran disabled, but among other omissions, there is no disability determination letter among the records.  Furthermore, the AOJ identified the Veteran to the SSA using the incorrect Texas address.  On remand, the AMC should again request a full copy of the Veteran's SSA records, identifying the Veteran using his correct mailing address.

Once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In the instant case, pursuant to the Board's February 2010 Remand, the Veteran was provided with an examination of his back in July 2011.  The examiner noted that the Veteran injured his back in service and that he was then placed on a physical profile.  The examiner acknowledged the Veteran's statement that his back had "bothered him since that time."  

The examiner then indicated that the Veteran stated that he injured his back in 1979 while working for a private employer, and that the Veteran "took disability" at that time.  The examiner then concluded that the Veteran's back injury was more likely than not secondary to the "lifting injury" sustained at work in 1979.  The examiner stated that the Veteran had "long since healed" from his 1978 in-service incident of back pain, but also stated that the 1979 lifting injury was the "type [of] injury that would lead to the later development of [the Veteran's] current condition."  Records associated with the Veteran's purported 1979 work have not been associated with the Veteran's claims file; the examiner reached this conclusion apparently based only on the Veteran's description of his 1979 injury.  Additionally, the examiner dismissed without discussion the Veteran's contention that his back had "bothered him" since separation from service.  Furthermore, the examiner reported that the Veteran's dates of service were from January 1976 through January 1978, when in fact the Veteran served from March 1978 through April 1979.  The examiner's report also suggests that the examiner did not review records associated with the Veteran's in-service back injury.  For these reasons, the Board finds that this examination is not adequate for the purpose of rendering a decision in the instant appeal.  An additional examination should be requested on remand.

To the extent that additional development of the evidentiary record results in the addition of new records, a supplemental nexus opinion should also be solicited from the examiner who conducted the June 2011 psychological examination.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.  The AOJ must obtain any additional VA and non-VA treatment records identified by the Veteran.  In particular, the AOJ is directed to obtain copies of inpatient and outpatient treatment accorded the Veteran by Dr. Phillip Edelstein, of Cincinnati, Ohio.  The AOJ must perform all follow-up indicated and document negative responses.

If after making reasonable efforts to obtain the above named records, the AOJ is unable to secure the same, the AOJ must notify the Veteran of such, and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claims.  The Veteran must then be given an opportunity to respond.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  The Veteran must then be given an opportunity to respond.  

2. Exhaust all efforts to obtain all of the Veteran's complete SSA records, using the Veteran's correct mailing address in all such requests.  The AOJ must perform all needed follow-up and document negative responses.  

If after making reasonable efforts to obtain the above named records, the AOJ is unable to secure the same, the AOJ must notify the Veteran of such, and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claims.  The Veteran must then be given an opportunity to respond.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  The Veteran must then be given an opportunity to respond.  

3. Request that the Veteran provide a release in order to allow the AOJ to obtain all records from the Ohio Bureau of Workers' Compensation pertaining to his award of Workman's Compensation benefits relating to the Veteran's purported 1979 back injury (to include all medical records considered).  If such records are unavailable, it must be so certified for the record, along with an explanation of the reason for the unavailability.

If after making reasonable efforts to obtain the above named records, the AOJ is unable to secure the same, the AOJ must notify the Veteran of such, and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claims.  The Veteran must then be given an opportunity to respond.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  The Veteran must then be given an opportunity to respond.  

4. After completing the above directives, schedule the Veteran for an examination with a VA examiner of appropriate expertise, but not the examiner who conducted the March 2002 or July 2011 examinations, to ascertain the etiology of any current acquired back disability.  

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed.

Following a review of this remand directive, a complete review of the Veteran's claims file, and examination of the Veteran, the examiner should identify any back condition that is currently manifested or which is indicated in the record at any time.

Then, the examiner should determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's back condition is etiologically related to the Veteran's active duty military service.  This opinion must specifically consider the Veteran's contentions that he has experienced back pain continuously since the date of his 1978 in-service back injury.

The rationale for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5. Then, forward the Veteran's claims file to the examiner who conducted the June 2011 psychological examination.  If the same examiner is unavailable, provide the Veteran's claims file to another examiner, with the possibility of conducting another examination, if the examiner deems an additional examination to be appropriate.  

To the extent that the record is supplemented with additional information following the completion of the first three remand directives, a supplemental opinion should be provided regarding whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's acquired psychiatric condition is etiologically related to the Veteran's active duty military service.  The rationale for any opinion expressed must be provided.

6. Notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  Notify the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).

7. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


